Montana, C.J. This cause coming before the Court on the parties’ joint stipulation and the Court being fully advised in the premises, the Court finds as follows: On October 23,1986, Respondent, Illinois Pollution Control Board, adopted emergency rules to guide the implementation of section 39(h) of the Environmental Protection Act (“Act”) (Ill. Rev. Stat., ch. Ill½, par. 1039(h)), governing the land disposal of hazardous wastes, which was to take effect on January 1,1987. On October 31, 1986, Citizens For A Better Environment (CBE) filed a petition for review in the Illinois appellate court, first judicial district, alleging that the Board exceeded its statutory authority in adopting those emergency rules and seeking an order vacating the rules. On January 26, 1987, following expedited briefing and oral argument, the appellate court issued a memorandum opinion and order holding that the Board had exceeded its authority and vacating the emergency rules. (Citizens for a Better Environment v. Pollution Control Board (1987), Ill. App. 3d_, 504 N.E.2d 166.) On April 9,1987, the appellate court issued an order under section 14.1 of the Illinois Administrative Procedure Act (Ill. Rev. Stat., ch. 127, par. 1014.1(b)) directing the Board “to pay to Citizens For a Better Environment its reasonable attorneys fees and costs incurred in this case in the amount of $25,000,” thereby approving a settlement agreement entered into by CBE and the Board. The Board has made no payment to CBE and asserts it is unable to do so from its current budget. CBE filed this claim to obtain payment in accordance with the appellate court’s order. The parties to this action have stipulated that CBE is entitled to such payment and the entry of a $25,000 award by this Court. Like the Illinois Pollution Control Board, this Court has no ability to pay this obligation. Basically, it would have this Court seek the appropriation to pay the judgment rather than doing so itself. Because we agree that the money is owed, we will enter the award. It is therefore ordered that Claimant, Citizens for a Better Environment, be and hereby is awarded $25,000 in satisfaction of the April 9,1987, order of the appellate court, first judicial district.